DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, illustrated in Figs.2A through 2H-1 in the reply filed on 04/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 11, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially coplanar" in claims 1-2, 4-6, 11, 15-17, and 19 are a relative term which renders the claim indefinite where was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “substantially coplanar.”
Claims 3, 7-10, 12-14, 18, and 20 are rejected as depending on rejected claims 1, 11, and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu) in view of Mihara (U.S. 2010/0178731 A1, hereinafter refer to Mihara).
Regarding Claims 1 and 5: Liu discloses a chip package structure (see Liu, Fig.2 as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    350
    635
    media_image1.png
    Greyscale

a first chip (100), a second chip (200), and a third chip (300), wherein the second chip (200) is between the first chip (100) and the third chip (300), the second chip (200) comprises a substrate, a bonding pad (211), an interconnection structure (RDL), and a passivation layer (inter-metal dielectric (IMD)), the bonding pad (211) is over the substrate, the passivation layer (inter-metal dielectric (IMD)) is over the bonding pad (211) and the substrate, and the interconnection structure (RDL) is over the bonding pad (211) and embedded in the passivation layer (inter-metal dielectric (IMD)) (see Liu, Fig.2 as shown above, ¶ [0024], and ¶ [0030]);
a first molding layer (202) surrounding the first chip (100) and the second chip (200), wherein the first molding layer (202) is a single layer structure, wherein a first boundary surface between the passivation layer (IMD) and the second molding layer (202) extends toward the first chip (100) (see Liu, Fig.2 as shown above); and 
a second molding layer (302) surrounding the third chip (300) and the first molding layer (202), wherein a first bottom surface of the first molding layer (202) and a second bottom surface of the second molding layer (302) are substantially coplanar (see Liu, Fig.2 as shown above) (as claimed in claim 1).  
Liu is silent upon explicitly disclosing wherein a third top surface of the passivation layer, the first top surface and the second top surface are substantially coplanar (as claimed in claim 5).  
Before effective filing date of the claimed invention the disclosed third top surface of the passivation layer, the first top surface of the first molding layer, and the second top surface of the conductive pillar were known to be substantially coplanar in order to improve heat releasing properties and reduce manufacturing cost.
For support see Mihara, which teaches wherein a third top surface of the passivation layer (4/6/11), the first top surface and the second top surface are substantially coplanar (see Mihara, Fig.18 as shown below, Fig.7, and ¶ [0035]) (as claimed in claim 5).  

    PNG
    media_image2.png
    428
    719
    media_image2.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Liu and Mihara to enable the third top surface of the passivation layer (4/6/11), the first top surface of the first molding layer (13), and the second top surface of the conductive pillar (10) to be substantially coplanar as taught by Mihara in order to improve heat releasing properties and reduce manufacturing cost step of Liu to be performed according to the teachings of Mihara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed third top surface of the passivation layer (4/6/11), the first top surface of the first molding layer (13), and the second top surface of the conductive pillar (10) to be substantially coplanar step of Liu and art recognized suitability for improving heat releasing properties and reduce manufacturing cost has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 2: Liu as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Liu and Mihara further teaches wherein a third bottom surface of the first chip (100), the first bottom surface of the first molding layer (202), and the second bottom surface of the second molding layer (302) are substantially coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 3: Liu as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Liu and Mihara further teaches wherein a conductive pillar (206) over the first chip (100) and passing through the first molding layer (202) (see Liu, Fig.2 as shown above).  
Regarding Claim 4: Liu as modified teaches a chip package structure as set forth in claim 3 as above. The combination of Liu and Mihara further teaches wherein a first top surface of the first molding layer (202) and a second top surface of the conductive pillar (206) are substantially coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 6: Liu as modified teaches a chip package structure as set forth in claim 5 as above. The combination of Liu and Mihara further teaches wherein a fourth top surface of the interconnection structure, the first top surface, the second top surface and the third top surface are substantially coplanar (see Mihara, Fig.18 as shown above).
Regarding Claim 8: Liu as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Liu and Mihara further teaches wherein the first molding layer covers a side wall and a top surface of the first chip (100) and a side wall and a bottom surface of the second chip (200) (see Liu, Fig.2 as shown above).  
Regarding Claim 9: Liu as modified teaches a chip package structure as set forth in claim 8 as above. The combination of Liu and Mihara further teaches wherein the first molding layer (202) does not cover a top surface of the second chip and a bottom surface of the first chip (100) (see Liu, Fig.2 as shown above).  
Regarding Claim 11: Liu discloses a chip package structure (see Liu, Fig.2 as shown above and ¶ [0003]), comprising: 
a first chip (100), a second chip (200), and a third chip (300), wherein the second chip (200) is between the first chip (100) and the third chip (300), the second chip (200) comprises a substrate, a bonding pad (211), an interconnection structure (RDL), and a passivation layer (inter-metal dielectric (IMD)) (see Liu, Fig.2 as shown above, ¶ [0024], and ¶ [0030]), 
the bonding pad (211) is over the substrate, the passivation layer (inter-metal dielectric (IMD)) is over the bonding pad (211) and the substrate, and the interconnection structure (RDL) is over the bonding pad (211) and embedded in the passivation layer (inter-metal dielectric (IMD)) (see Liu, Fig.2 as shown above); 
a first molding layer (202) surrounding the first chip (100) and the second chip (200), wherein the first molding layer (202) is a single layer structure (see Liu, Fig.2 as shown above), and 
a second molding layer (302) surrounding the third chip (300) and the first molding layer (202), wherein a first bottom surface of the first molding layer (202) and a second bottom surface of the second molding layer (302) are substantially coplanar (see Liu, Fig.2 as shown above).  
Liu is silent upon explicitly disclosing wherein a first top surface of the interconnection structure and a second top surface of the first molding layer are substantially coplanar.
Before effective filing date of the claimed invention the disclosed first top surface of the interconnection structure and the second top surface of the first molding layer were known to be substantially coplanar in order to improve heat releasing properties and reduce manufacturing cost.
For support see Mihara, which teaches wherein a first top surface of the interconnection structure (10) and a second top surface of the first molding layer (13) are substantially coplanar (see Mihara, Fig.18 as shown above, Fig.7, and ¶ [0035]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Liu and Mihara to enable the first top surface of the interconnection structure (10) and the second top surface of the first molding layer (13) to be substantially coplanar as taught by Mihara in order to improve heat releasing properties and reduce manufacturing cost step of Liu to be performed according to the teachings of Mihara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first top surface of the interconnection structure (10) and the second top surface of the first molding layer (13)to be substantially coplanar step of Liu and art recognized suitability for improving heat releasing properties and reduce manufacturing cost has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 12: Liu as modified teaches a chip package structure as set forth in claim 11 as above. The combination of Liu and Mihara further teaches wherein a conductive pillar (306) over the interconnection structure (RDL) and passing through the second molding layer (302), wherein the interconnection structure (RDL) is between the conductive pillar (306) and the bonding pad (211) (see Liu, Fig.2 as shown above).  
Regarding Claim 16: Liu discloses a chip package structure (see Liu, Fig.2 as shown above and ¶ [0003]), comprising: 
a first chip (100), a second chip (200), and a third chip (300), wherein the second chip (200) is between the first chip (100) and the third chip (300) (see Liu, Fig.2 as shown above); 
a first molding layer (202/102) surrounding the first chip (100) and the second chip (200), wherein the first molding layer (202) is a single layer structure, and the first molding layer (202) is in direct contact with a first sidewall and a top surface of the first chip (100) and a second sidewall and a bottom surface of the second chip (200) (note: molding layer 102 and 202 are formed from the same material; therefore, the integral molding layer is obvious over the separable molding layer 102/202 because making integral molding layer is not sufficient by itself to patentably distinguish over an otherwise the separable molding layer unless there are new or unexpected results) (see Liu, Fig.2 as shown above and ¶ [0028]); and 
a second molding layer (302) surrounding the third chip (200) and the first molding layer (102/202), wherein a first bottom surface of the first molding layer (102/202) and a second bottom surface of the second molding layer (302) are substantially coplanar (see Liu, Fig.2 as shown above).
Liu is silent upon explicitly disclosing wherein a first top surface of the interconnection structure and a second top surface of the first molding layer are substantially coplanar.
Before effective filing date of the claimed invention the disclosed first top surface of the interconnection structure and the second top surface of the first molding layer were known to be substantially coplanar in order to improve heat releasing properties and reduce manufacturing cost.
For support see Mihara, which teaches wherein a first top surface of the interconnection structure (10) and a second top surface of the first molding layer (13) are substantially coplanar (see Mihara, Fig.18 as shown above, Fig.7, and ¶ [0035]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Liu and Mihara to enable the first top surface of the interconnection structure (10) and the second top surface of the first molding layer (13) to be substantially coplanar as taught by Mihara in order to improve heat releasing properties and reduce manufacturing cost step of Liu to be performed according to the teachings of Mihara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first top surface of the interconnection structure (10) and the second top surface of the first molding layer (13)to be substantially coplanar step of Liu and art recognized suitability for improving heat releasing properties and reduce manufacturing cost has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 17: Liu as modified teaches a chip package structure as set forth in claim 16 as above. The combination of Liu and Mihara further teaches wherein the first bottom surface, the second bottom surface, a third bottom surface of the first chip (100) are substantially coplanar (see Liu, Fig.2 as shown above).  
Regarding Claim 20: Liu as modified teaches a chip package structure as set forth in claim 16 as above. The combination of Liu and Mihara further teaches wherein an insulating layer (inter-metal dielectric (IMD)) over the first molding layer (202) and the second chip (200) (see Liu, Fig.2 as shown above); and 
a conductive pillar (306) over the second chip (200) and passing through the second molding layer (302) and the insulating layer (IMD) (see Liu, Fig.2 as shown above).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu) and Mihara (U.S. 2010/0178731 A1, hereinafter refer to Mihara) as applied to claim 1 above, and further in view of Zhai et al. (U.S. 2016/0148904 A1, hereinafter refer to Zhai).
Regarding Claim 7: Liu as modified teaches a chip package structure as applied to claim 1 above. The combination of Liu and Mihara is silent upon explicitly disclosing wherein the first molding layer and the second molding layer are made of different materials.  
Before effective filing date of the claimed invention the disclosed first molding layer and second molding layer were known to be formed of different materials in order to encapsulating the semiconductor chip.  
For support see Zhai, which teaches wherein the first molding layer (210) and the second molding layer (310) are made of different materials (see Zhai, Fig.3K, ¶ [0043], and ¶ [0052]). 
Liu discloses the claimed invention except for the first molding layer and the second molding layer formed of different materials. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Liu and Zhai to enable different materials for forming the first molding layer (210) and the second molding layer (310) as alternative materials of forming the first molding layer (210) and the second molding layer (310) as taught by Zhai in order to encapsulating the semiconductor chip, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for encapsulating the semiconductor chip involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 10, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu) and Mihara (U.S. 2010/0178731 A1, hereinafter refer to Mihara) as applied to claims 1, 11, and 17 above, and further in view of Fang et al. (U.S. 2017/0287870 A1, hereinafter refer to Fang).
Regarding Claims 10, 13, and 18: Liu as modified teaches a chip package structure as applied to claims 1, 11, and 17 above. The combination of Liu and Mihara is silent upon explicitly disclosing wherein a fourth chip adjacent to the first chip, wherein the second chip is further between the third chip and the fourth chip, and the first molding layer further surrounds the fourth chip (as claimed in claim 10);  
a fourth chip adjacent to the first chip, wherein the second chip is further between the third chip and the fourth chip, and the first molding layer further surrounds the fourth chip (as claimed in claim 13);
a fourth chip adjacent to the first chip, wherein the second chip is further between the third chip and the fourth chip, and the first molding layer further surrounds the fourth chip (as claimed in claim 18).  
Before effective filing date of the claimed invention the disclosed fourth chip were known to be adjacent to the first chip, wherein the second chip to be between the third chip and the fourth chip in order to obtain a stacked chip package structure, which improves reliability and yield of the stacked chip package structure and reduces production cost.
For support see Fang, which teaches wherein a fourth chip (110) adjacent to the first chip (110), wherein the second chip (150) is further between the third chip (120) and the fourth chip (110), and the first molding layer (130) further surrounds the fourth chip (110) (see Fang, Figs.13-15 and ¶ [0005]- ¶ [0006]) (as claimed in claim 10);  
a fourth chip (110) adjacent to the first chip (110), wherein the second chip (150) is further between the third chip (120) and the fourth chip (110), and the first molding layer (130) further surrounds the fourth chip (110) (see Fang, Figs.13-15 and ¶ [0005]- ¶ [0006]) (as claimed in claim 13);
a fourth chip (110) adjacent to the first chip (110), wherein the second chip (150) is further between the third chip (120) and the fourth chip (110), and the first molding layer (130) further surrounds the fourth chip (110) (see Fang, Figs.13-15 and ¶ [0005]- ¶ [0006]) (as claimed in claim 18).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Liu, Mihara, and Fang to enable fourth chip (110) adjacent to the first chip (100), wherein the second chip (150) to be between the third chip (120) and the fourth chip (110) as taught by Fang in order to obtain a stacked chip package structure, which improves reliability and yield of the stacked chip package structure and reduces production cost (see Fang, Figs.13-15 and ¶ [0005]- ¶ [0006]).
Regarding Claim 14: Liu as modified teaches a chip package structure as set forth in claim 13 as above. The combination of Liu, Mihara, and Fang further teaches wherein a portion of the first molding layer (130) is between the first chip (110) and the fourth chip (110) (see Fang, Figs.13-15).  
Regarding Claim 15: Liu as modified teaches a chip package structure as set forth in claim 14 as above. The combination of Liu, Mihara, and Fang further teaches wherein a first bottom surface of the portion of the first molding layer (130), a second bottom surface of the first chip (110), and a third bottom surface of the fourth chip (110) are substantially coplanar (see Fang, Figs.13-15).  
Regarding Claim 19: Liu as modified teaches a chip package structure as set forth in claim 18 as above. The combination of Liu, Mihara, and Fang further teaches wherein the first bottom surface, the second bottom surface, the third bottom surface, and a fourth bottom surface of the fourth chip (110) are substantially coplanar (see Fang, Figs.13-15 and see Liu, Fig.2 as shown above).  
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896